      Case 4:21-cv-00813-A Document 8 Filed 08/19/21   Page 1 of 9 PageID 47
                                                           --i;:s. 1wirn1cr coi.;RT
                                                            RTHF R:\1 DISTRICT OF TEXAS

                   IN THE UNITED STATES DISTRICT
                        NORTHERN DISTRICT OF TEXA
                                                            RTI
                                                                       1
                                                                     A~:
                                                               I.._ ....
                                                                        ;·;!~1
                            FORT WORTH DIVISION           CLER,'<,   U.S DISTRICT COURT



LANAMON HARRIS,                        §
                                       §
             Movant,                   §
                                       §
vs.                                    §   NO. 4:21-CV-813-A
                                       §   (NO. 4:19-CR-200-A)
UNITED STATES OF AMERICA,              §
                                       §
             Respondent.               §


                       MEMORANDUM OPINION AND ORDER

       Came on for consideration the motion of Lanamon Harris,

movant, under 28 U.S.C. § 2255 to vacate, set aside, or correct

judgment by a person in federal custody. The court, having

considered the motion, the government's response, the reply, the

record, including the record in the underlying criminal case,

No. 4:19-CR-200-A, and applicable authorities, finds that the

motion should be denied.

                                      I.

                                 Background

       The record in the underlying criminal case reflects the

following:

       On June 19, 2019, movant was named in a one-count

indictment charging him with possession with intent to

distribute 50 grams or more of methamphetamine, in violation of
         Case 4:21-cv-00813-A Document 8 Filed 08/19/21                         Page 2 of 9 PageID 48


21 U.S.C.           §   841(a) (1) and (b) (1) (A). CR Doc. 1 25. Movant entered

a plea of not guilty. CR Doc. 29. On July 8, 2019, movant was

named in a one-count superseding information charging him with

possession with intent to distribute a mixture and substance

containing a detectable amount of methamphetamine, in violation

of 21 U.S.C.             §   841(a) (1) and (b) (1) (C). CR Doc. 31.

           On July 12, 2019, movant appeared for arraignment on the

superseding information. CR Doc. 34. He and his attorney signed

a waiver of indictment, CR Doc. 35, and a factual resume setting

forth the penalty movant faced,                           the elements of the offense, and

the stipulated facts establishing that movant had committed the

offense charged by the superseding information. CR Doc. 36.

Movant testified under oath at arraignment that: He understood

that he should never depend or rely upon any statement or

promise by anyone as to what penalty would be assessed against

him and that his plea must not be induced or prompted by any

promises, mental pressure, threats, force, or coercion; he had

discussed with his attorney how the sentencing guidelines might

apply in his case; the court would not be bound by the

stipulated facts and could take into account other facts; the

guideline range could not be determined until the presentence



1   The "CR Doc._" reference is to the number of the item on the docket in the underlying criminal case, No. 4:19-
CR-200-A.
                                                          2
   Case 4:21-cv-00813-A Document 8 Filed 08/19/21   Page 3 of 9 PageID 49


report   ("PSR") had been prepared; his term of imprisonment could

be twenty years; he understood the elements of the offense and

he admitted that all of them existed; he had read and understood

the information; he had read and understood the factual resume

and understood everything in it; he was satisfied with his

representation; no threats or promises had been made to induce

him to plead guilty; and, the stipulated facts in the factual

resume were true. CR Doc. 58.

     The probation officer prepared the PSR, which reflected

that movant's base offense level was 32. CR Doc. 39,         1 28. He
received a two-level enhancement for possession of firearms.            Id.

1 29. He received a two-level and a one-level reduction for
acceptance of responsibility. Id.       11 34, 35. Based on a total
offense level of 31 and a criminal history category of VI,

movant's guideline imprisonment range was 188 to 235 months. Id.

1 79. Movant filed objections, CR Doc. 47, and the probation
officer prepared an addendum to the PSR rejecting the

objections. CR Doc. 41. Movant also filed a motion for downward

variance. CR Doc. 46.

     The court sentenced movant to a term of imprisonment of 200

months. CR Doc. 54. Movant appealed. CR Doc. 56. His sentence

was affirmed. United States v. Harris, 810 F. App'x 344 (5th

Cir. 2020).

                                    3
      Case 4:21-cv-00813-A Document 8 Filed 08/19/21                         Page 4 of 9 PageID 50


                                                     II.

                                      Grounds of the Motion

        Movant asserts three grounds in support of his motion,

worded as follows:

        GROUND ONE: The application of the two-level firearm
        enhancement

Doc. 2 1 at PageID 3 4.

        GROUND TWO: Career offender enhancement

Id. at PageID 5.

        GROUND THREE: Ineffective assistance of counsel

Id. at PageID 6.

                                                     III.

                                       Standards of Review

A.      28 U.S.C. § 2255

        After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted. United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-

32 (5th Cir. 1991). A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for


2The "Doc. _" reference is to the number of the item on the docket in this civil action,
3The "PagelD _ n reference is to the page number assigned by the court's electronic filing system and is used
because the typewritten page numbers on the form used by movant are not the actual page numbers and also because
movant has attached additional pages to the form.
                                                       4
     Case 4:21-cv-00813-A Document 8 Filed 08/19/21   Page 5 of 9 PageID 51


the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors. Shaid, 937 F.2d at 232.

      Section 2255 does not offer recourse to all who suffer

trial errors. It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice. United States v. Capua,

656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other

words, a writ of habeas corpus will not be allowed to do service

for an appeal. Davis v. United States, 417 U.S. 333, 345            (1974);

United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).

Further, if issues "are raised and considered on direct appeal, a

defendant is thereafter precluded from urging the same issues in

a later collateral attack." Moore v. United States, 598 F.2d 439,

441 (5th Cir. 1979)     (citing Buckelew v. United States, 575 F.2d

515, 517-18 (5th Cir. 1978)).

B.    Ineffective Assistance of Counsel Claims

      To prevail on an ineffective assistance of counsel claim,

movant must show that     (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

                                      5
   Case 4:21-cv-00813-A Document 8 Filed 08/19/21   Page 6 of 9 PageID 52


Strickland v. Washington, 466 U.S. 668, 687         (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).         • [A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.'' Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751         (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors "so

undermined the proper functioning of the adversarial process

that the trial cannot be relied on as having produced a just

result." Cullen v. Pinholster, 563 U.S. 170, 189 (2011)          (quoting

Strickland, 466 U.S. at 686) . Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance. Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet

the Strickland test. Miller v. Johnson, 200 F.3d 274, 282           (5th

Cir. 2000).




                                    6
      Case 4:21-cv-00813-A Document 8 Filed 08/19/21                           Page 7 of 9 PageID 53


                                                       IV.

                                                   Analysis

         In support of his first ground, movant argues that he

should not have received a two-level enhancement for possession

of firearms. Doc. 1 at PageID 14-16. This ground was raised on

appeal and cannot be raised here.' United States v. Kalish, 780

F.2d 506,         508    (5th Cir. 1986); Moore,                    598 F.2d at 441.

         In support of his second ground, movant argues that his two

robbery convictions should not have been counted separately so

as to qualify him as a career offender. Doc. 1 at PageID 17-18.

This is a ground that could and should have been raised on

appeal. Misapplication of the sentencing guidelines is not an

issue that can be raised by a§ 2255 motion. United States v.

Williamson, 183 F.3d 458, 462                         (5th Cir. 1999).

         In support of his third ground, movant argues that he

received ineffective assistance of counsel because his attorney

failed to raise his second ground-his status as a career

offender-on appeal. Doc. 1 at PageID 19-20. To prevail on this

ground, movant must show that counsel was deficient and that

such deficient performance rendered the result of the proceeding



4
  Movant's version of the facts is belied by the PSR, CR Doc. 39, 1112, 17, 21. As the Fifth Circuit noted, movant
sold two ounces ofmcthamphetamine at his residence where the firearms, drugs, and drug paraphernalia were
found; drug paraphernalia was found in the same room as one of the three firearms; and, it was plausible that movant
could have used a firearm in connection with his offense. Harris, 810 F. App'x at 345.
                                                         7
    Case 4:21-cv-00813-A Document 8 Filed 08/19/21       Page 8 of 9 PageID 54


unreliable or fundamentally unfair. Lockhart v.             Fretwell, 506

U.S. 364,   372   (1993).   In other words,   he must show that there is

a reasonable probability that, but for counsel's unprofessional

errors,   the result of the proceeding would have been different.

Strickland,   466 U.S. at 694.

     As the government notes, any objection based on the career

offender enhancement would have been fruitless. Doc. 6 at 7. The

PSR reflects that although movant was sentenced on the same day

for the robbery offenses,        the offenses occurred on different

dates and there was an intervening arrest. CR Doc. 39,               ~~   40,

41. Thus,   the offenses would have been properly counted

separately. USSG     §   4Al.2(a) (2). Counsel cannot have been

ineffective in failing to raise a meritless objection. Miller v.

Thaler,   714 F.3d 897,     904 n.6   (5th Cir. 2013). Further, movant

could not show prejudice because, contrary to his contention, he

was not sentenced as a career offender. Rather, as the PSR

reflects,   the applicable offense level was greater than the

career offender offense level and so it was applied rather than

the career offender level. CR Doc. 39,         ~   36.

                                       V.

                                      Order

     The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.      §   2255 be, and is hereby, denied.

                                        8
    Case 4:21-cv-00813-A Document 8 Filed 08/19/21   Page 9 of 9 PageID 55


     Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§ 2253(c) (2),   for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

     SIGNED August 19, 2021.




                             ~~ McBRYDE
                          II     or United
                                                           rict Judge




                                     9
